Citation Nr: 1715418	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-09 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen a service connection claim for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1972 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the RO adjudicated the right knee disorder issue on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has listed the issue on the title page as whether new and material evidence has been submitted to reopen the claim for service connection.

The issues of entitlement to service connection for major depression and degenerative arthritis to all major joints, entitlement to an increased rating for lumbosacral strain, and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) have been raised by the record in a June 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of service connection for right and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed May 2004 rating decision denied service connection for a right knee disorder.

2.  Evidence added to the record since the May 2004 rating decision raises a reasonable possibility of substantiating the previously denied claim.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for a right knee disorder, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence was received, and the claim for entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A May 2004 rating decision denied service connection for a right knee disorder.  The RO determined that there was no evidence relating the Veteran's complaints of right knee pain to his active service or his service-connected right ankle disability.  As the Veteran did not appeal nor was new and material evidence received within a year of that decision, the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).  

The evidence added to the record since the May 2004 rating decision includes new information from the Veteran concerning his claim.  In statements provided in support of his claim the Veteran asserted that he had knee disabilities including as a result of his service-connected thoracolumbar spine and right ankle disabilities.  A May 2010 private medical report noted that magnetic resonance imaging (MRI) studies revealed a tear to a posterior horn of the medial meniscus with moderate chondrosis to the right knee and moderate sclerosis and degenerative changes to the left knee.  The physician found that these were probably late effects of an injury sustained in service.  

This evidence was not previously considered and it raises a reasonable possibility of substantiating the claim.  The previously denied claim as to this matter is reopened.


ORDER

The application to reopen a service connection claim for a right knee disorder is granted.


REMAND

As noted above, the Veteran's service connection claim for a right knee disorder has been reopened.  The Board finds that the available evidence includes conflicting medical opinions as to etiology.  Therefore, further development is required for an adequate determination of the issues on appeal.

The Board note that service treatment records show the Veteran complained of left knee pain in December 1974 and January 1975.  Subsequent reports are negative for diagnosis or treatment for a chronic left knee disorder.  A private treatment report dated in May 2010 noted an MRI of the right knee revealed a tear of a posterior horn of the medial meniscus with moderate chondrosis and that an MRI of the left knee revealed moderate sclerosis and degenerative changes.  The physician found that these were probably late effects of an injury sustained in service.  No rationale for the etiology opinion was provided.

A July 2010 VA examination included a diagnosis of mild bilateral degenerative arthrosis of the knees; however, the examiner found it was unlikely the knee disorders were caused by or a result of service-connected low back or ankle disorders.  It was noted that service treatment records included treatment for left knee pain with no subsequent follow up and that current X-ray studies indicated very mild medial, symmetrical knee disorders that were more compatible with the usual degenerative pattern seen with aging rather than from any damage related to a chronic lumbar spine disorder or ankle disorders.  The examiner, in essence, reiterated his opinion in a March 2012 VA medical report.  No comments were provided as to the MRI findings or the May 2010 private medical opinion.

The evidence of record also indicates that the Veteran retired on disability from the United States Postal Service and that he was receiving Social Security Administration (SSA) disability benefits.  The records associated with these actions are not of record.  Although SSA decisions are not controlling for VA purposes, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Indeed, where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records").

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Here, the Board finds a clarifying VA medical opinion is required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

3.  Appropriate action should be taken to obtain records pertinent to the Veteran's disability retirement from the United States Postal Service and the medical records relied upon concerning that action.

4.  Obtain a clarifying VA medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a present right and/or left knee disability that:

a. had its onset in service, or
b. is etiologically related to his active service, or
c. was caused by his service-connected thoracolumbar spine or right ankle disabilities, or
d. was aggravated by his service-connected thoracolumbar spine or right ankle disabilities.  

All necessary examinations, tests, and studies should be conducted.  The examiner must address the pertinent evidence of record, including service treatment reports and private medical reports dated in May 2010.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


